PER CURIAM.
AFFIRMED. See Karling v. Budget Rent A Car System, Inc., 2 So.3d 354 (Fla. 5th DCA 2008).
SAWAYA, ORFINGER and LAWSON, JJ., concur.

ON MOTION TO CERTIFY

PER CURIAM.
We grant Appellants’ motion to cei’tify to the Florida Supreme Court the following question as one of great public importance: DOES THE GRAVES AMENDMENT, 49 U.S.C. § 30106, PREEMPT SECTION 324.021(9)(B)(2), FLORIDA STATUTES (2007)? This is the same question certified by this court in Karling v. Budget Rent A Car System, 2 So.3d 354 (Fla. 5th DCA 2008) and Francis v. Dollar Rent A Car Systems Inc., 2 So.3d 356 (Fla. 5th DCA 2009); by the Second District Court of Appeal in West v. Enterpise Leasing Co., 997 So.2d 1196 (Fla. 2d DCA 2008); and by the Fourth District in Tocha v. Richardson, 995 So.2d 1100 (Fla. 4th DCA 2008) and Vargas v. Enterprise Leasing Co., 993 So.2d 614 (Fla. 4th DCA 2008).
QUESTION CERTIFIED.
SAWAYA, ORFINGER and LAWSON, JJ., concur.